 NameCase     2:19-cv-01717-RGK-AGR
        and address:                                    Document 100 Filed 11/14/19 Page 1 of 4 Page ID #:1022
  Kristen M. Peters (SBN 252296)
 Seyfarth Shaw LLP
 2029 Century Park East, Suite 3500
 Los Angeles, CA 90067
 Tel. (310) 277-7200; Fax (310) 201-5219
                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA

                                                                               CASE NUMBER
                                                                               2:19-cv-01717-RGK-AGR
ALEX MORGAN, et al.                                          Plaintiff(s),
                  v.
                                                                                  APPLICATION OF NON-RESIDENT ATTORNEY
UNITED STATES SOCCER FEDERATION, INC.                                                   TO APPEAR IN A SPECIFIC CASE
                                                          Defendant(s),                        PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
 (1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
     Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
     supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
     days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
     completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
 (2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
     => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
     Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
     The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
     denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
     United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
     Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION

 Kershaw, Kyllan B..
 Applicant's Name (Last Name, First Name & Middle Initial)                                             check here if federal government attorney

 SEYFARTH SHAW LLP
 Firm/Agency Name

 1075 Peachtree Street NE Suite 2500                                         404-885-6766                            404-892-7056
                                                                             Telephone Number                        Fax Number
 Street Address

 Atlanta, GA 30309-3958                                                      kkershaw@seyfarth.com
 City, State, Zip Code                                                                                   E-mail Address

I have been retained to represent the following parties:
United States Soccer Federation, Inc.                                        ❑ Plaintiff(s) ® Defendant(s) ❑ Other:
                                                                             ❑ Plaintiff(s) ❑ Defendant(s) ❑ Other:
 Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his
or her membership. Use Section IV if more room is needed, or to provide additional information.
                   Name of Court                          Date of Admission         Active Member in Good Standing? (if not, please explain)
 US District Court Northern District of Georgia        January 3, 2011             Yes
 US District Court Middile District of Georgia           September 6, 2010             Yes



G-64 (11/18)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                     Page 1 of 3
                                                                                                                     American LegalNet, Inc.
                                                                                                                     www.FormsWorkFlow.com
       Case 2:19-cv-01717-RGK-AGR Document 100 Filed 11/14/19 Page 2 of 4 Page ID #:1023
List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
        Case Number                                    Title of Action                            Dare of Application       Granted/ Denied?




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Has the applicant previously registered as a CM/ECF user in the Central District of California?            ❑ Yes            El No

If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above? I:1 Yes                  I=1 No


                                                                                               Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.



           SECTION II - CERTIFICATION

           I declare under penalty of perjury that:

           (1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
               professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
               and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
               maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
               Rule 83-2.1.3.4.


               Dated   I 1 iHidOi                                      Kyllan B. Kershaw
                                                                       Ap► teant's Name (please type or print)

                                                                                4,   A     Adak A     IA
                                                                               nt s zgna ure


G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page 2 of 3

                                                                                                               American LegalNet. Inc.
                                                                                                               www FnrmsWorkFlow,oni
         Case 2:19-cv-01717-RGK-AGR Document 100 Filed 11/14/19 Page 3 of 4 Page ID #:1024
SECTION III - DESIGNATION OF LOCAL COUNSEL

 Kristen M. Peters
 Designee's Name (Last Name, First Name & Middle Initial)

 SEYFARTH SHAW LLP
 Firm/Agency Name

 2029 Century Park East                                          310-277-7200                               310-201-5219
                                                                  Telephone Number                           Fax Number
 Suite 3500
 Street Address                                                  lcmpeters@seyfarth.com
                                                                 E-mail Address
 Los Angeles, CA 90067
 City, State, Zip Code                                           252296
                                                                 Designee's California State Bar Number


I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

               Dated November 13, 2019                           Kristen M. Peters   ,....,
                                                                 Desigtiee's Name•( tde       e or print)


                                                                 Deiignee's        ire

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)




G-64 (11/18)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                  Page 3 of 3


                                                                                                                 [
                                                                                                                     American LegalNet, Inc.
                                                                                                                     www FormsWorkFlow.cam
Case 2:19-cv-01717-RGK-AGR Document 100 Filed 11/14/19 Page 4 of 4 Page ID #:1025
